Citation Nr: 0610550	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for an acquired 
psychiatric disorder, to include an anxiety reaction and 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which in pertinent 
part increased the veteran's disability rating for his 
service-connected anxiety reaction from 10 percent to 30 
percent.  The appeal continues because, although the increase 
represents an increased rating, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In March 2004, the Board REMANDED the case to the RO for 
additional development, to include obtaining additional post-
service medical records.  That development has been completed 
to the extent possible, and the case has been returned to the 
Board for adjudication.

In May 2003 the veteran filed a substantive appeal and 
elected to have his case decided without a hearing.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that the service-connected 
PTSD with a history of an anxiety reaction is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; the veteran's Global Assessment 
of Functioning (GAF) scores have been from 60 to 65 and his 
psychiatric disorder it is not productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking, and; 
and difficulty in establishing and maintaining effective work 
and social relationships.
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
psychiatric disorder, to include an anxiety reaction and 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
9400, 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the March 2004 Board 
decision and remand, the RO rating decision, the statement of 
the case and supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the April 2002, March 2004 and December 2004 letters, 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
April 2002, March 2004 and December 2004 letters, satisfied 
the notice requirements by: (1) informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  The April 2002, March 2004 and 
December 2004 letters collectively, requested that the 
veteran provide the RO any evidence in his possession that 
pertained to his claim.  Additionally, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the June 2002 RO 
decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the June 2002 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating for an acquired psychiatric disorder, 
but he was not provided with notice of the type of evidence 
necessary to establish the effective date for an increased 
rating.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran was provided with the 
criteria for the potential higher ratings for his psychiatric 
disorder and, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, the question of an effective date 
for an increase is rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which was 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

The veteran served in combat in the Republic of Vietnam from 
March 1969 to March 1970.  By a rating decision dated in 
February 1974, the RO granted service connection to the 
veteran for an anxiety disorder.  He was assigned a 10 
percent disability rating for this condition.  By a rating 
decision dated in June 2002, the RO increased his rating for 
an anxiety disorder to 30 percent, effective December 2001.  
This decision was based in part on the findings contained in 
the VA psychiatric examination dated in May 2002, wherein the 
examiner concluded that the veteran had a generalized anxiety 
disorder with panic attacks, and assigned a Global Assessment 
of Functioning (GAF) of 65.  The veteran claims that his 
condition is more disabling than currently evaluated.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 
9411, regarding PTSD and generalized anxiety disorders, a 30 
percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
is warranted if the veteran experiences occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The next highest rating of 70 percent is 
warranted only when the veteran experiences occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Analysis

The veteran contends that his psychiatric disorder is more 
disabling than currently evaluated.  While a lay witness can 
report what he experiences, the extent of a disability or 
whether there are certain manifestations, required for a 
higher evaluation, raise medical questions which require the 
competent opinion of a medical professional.  See 38 C.F.R. § 
3.159(a) .  Therefore, while the veteran may, as a lay 
witness, feel that his psychiatric disability is so disabling 
that it warrants a higher rating, the actual rating depends 
on whether trained medical professionals find the 
manifestations required for a higher evaluation under the 
applicable rating criteria.  

In this case, some of the symptoms listed as illustrative of 
a 50 percent rating are apparent from the relevant medical 
evidence.  Specifically, there is indication that the veteran 
experiences panic attacks occurring 3 to 4 times a week, has 
depressed mood and affect, and has immediate and recent 
memory impairment.  However, his psychiatric disorder is not 
manifested by most of the symptoms characteristic of a 50 
percent rating, according to the applicable rating criteria 
found in Codes 9400/9411.  That is, the veteran's 
symptomatology does not more nearly approximates occupational 
and social impairment with reduced reliability and 
productivity as the preponderance of the evidence is against 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Simply put, the overall disability 
picture that has been presented more nearly approximates a 30 
percent versus 50 percent rating.  38 C.F.R. § 4.7.  

The veteran's PTSD and anxiety reaction symptomatology has 
remained essentially stable since the June 2002 RO decision 
that awarded the veteran an evaluation of 30 percent.  To the 
extent that post-service medical reports received after the 
March 2004 Board remand show PTSD-related complaints, these 
are in consistent with those previously of record.  The 
examiner noted in the May 2002 examination report that the 
veteran had been receiving treatment at the PTSD clinic at 
the VA Center for approximately one year, to include 
medication.  The veteran related that he could only sleep and 
work if he took his medication.  He complained of episodes of 
panic attacks occurring approximately 3 to 4 times per week, 
indicating that these episodes are characterized by 
tachycardia accompanied with a fear of dying.  He also 
described some degree of agoraphobia.  The examiner indicated 
that the veteran's mood and affect were depressed and that he 
cried during the interview as he described episodes of 
suicidal ideation.  Although he admitted to suicidal 
ideation, he denied any attempts to commit suicide.  
Moreover, the veteran was able to converse well without 
impairment of concentration or attention span.  He was 
cooperative, logical and coherent.  The VA examiner found 
that the veteran's thinking was logical and oriented as to 
time, place and person, and his cognitive functions were well 
preserved.  

In January 2003, the veteran reported that he experienced 
problems at work because he would at times feel "locked in" 
and would need to take a break and walk around.  In a May 
2003 statement, he claimed that his anxiety reaction was 
affecting his job.  Specifically, he stated that the weekly 
panic attacks affected the performance of his job duties.  In 
an April 2004 statement, his employer certified that the 
veteran had been employed with the company since August 1999.  
During that time he had frequently been absent from work due 
to medical appointments and sickness. However, in addition to 
his psychiatric disorder, it is apparent that the veteran 
suffers from several medical conditions, and to the extent 
that he has been absent from work due to medical 
appointments, it is not clear that these are related to his 
psychiatric condition.  Even assuming that they are for his 
psychiatric disorder alone, at the May 2002 VA examination, 
the veteran reported that he had been employed as an editor 
at a news station for 5 years.  There is no indication that 
he has been demoted.  This evidence does not demonstrate 
difficulty in establishing and maintaining effective work 
relationships.  The record shows that the veteran has been 
steadily employed with the same employer since August 1999, 
and there is no indication that his position or his duties 
have changed.  (The question of whether an extraschedular 
rating is warranted is further addressed below.)  As to 
whether there is such difficulty with social relationships, 
the record reflects that his wife is decreased and he lives 
with his 3 children.  He has not presented evidence of any 
significant social withdrawal.  

VA post-service medical records submitted by the veteran show 
a diagnosis of PTSD with depressive features and with panic 
attacks (September 2002, March 2004).  He provided a history 
of flashbacks and nightmares that were related to his 
experiences in the war.  He also complained that at times he 
felt irritable and depressed, and would isolate himself.  The 
veteran described feelings of worthlessness, guilt and ideas 
of reference.  His immediate and recent memory was noted as 
poor.  An August 2005 VA medical report shows that the 
veteran would wake up during the night sweating with 
tachycardia and feeling very anxious.  

The examiner who performed the May 2002 examination, 
diagnosed the veteran with a generalized anxiety disorder 
with panic attacks, and assigned a GAF of 65.  Thereafter, VA 
post-service medical reports consistently assigned a GAF 
score of no lower than 60 (September 2002, January 2003, May 
2005 and August 2005).  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

The medical evidence consistently shows that the veteran's 
level of impairment as a result of his psychiatric disability 
is no more than moderate in degree.  There is no evidence 
showing that his condition has deteriorated to a degree that 
would warrant a rating in excess of 30 percent.  The 
consistency between GAF scores since the May 2002 examination 
suggests that the veteran's condition is stable.  It is 
pertinent to point out that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id.  at 443.  In this 
case, in addition to not having most of the symptoms listed 
as illustrative of a 50 percent rating, his GAF scores of 60 
to 65 reported in recent years are also not indicative of 
such a rating.  As noted above, a score of 51 to 60 is 
defined as indicating moderate symptoms, to occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, whereas a GAF score of 61 to 70 is 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Carpenter, supra; Richard, supra.  The 
veteran's GAF scores of 65 and 60 are simply not consistent 
with more than moderate functional impairment, nor does it 
reflect occupational and social impairment with reduced 
reliability and productivity, within the meaning of 38 C.F.R. 
§ 4.130, Codes 9400 and 9411.

In summary, the medical evidence shows that the service-
connected PTSD with an anxiety reaction, is symptomatic, to 
include a history of panic attacks occurring 3 to 4 times a 
week, depressed mood and affect, and poor immediate and 
recent memory, consistent with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  His GAF scores have been from 60 to 65 and the 
veteran's psychiatric disorder it is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking, and; and difficulty in establishing and 
maintaining effective work and social relationships.

The recent post-service VA medical reports prepared by 
trained medical professionals provide the most probative 
evidence as to the extent of the current psychiatric 
disability.  These reports demonstrate, by a preponderance of 
the evidence, that the veteran's psychiatric disability does 
not more nearly approximate the criteria for the next (50 
percent) highest rating.  38 C.F.R. § 4.7.  Consequently, a 
rating in excess of 30 percent is not warranted.    

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for the veteran's 
psychiatric disorder, the benefit of the doubt doctrine is 
not for application in the instant case.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  While 
there is some indication of industrial impairment, the 
current 30 percent rating takes such into account.  See 38 
C.F.R. § 4.130, Diagnostic Codes 9400 and 9411, where a 30 
percent disability rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment (emphasis added) or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an increased scheduler evaluation for an 
acquired psychiatric disorder, to include an anxiety reaction 
and PTSD, currently rated as 30 percent, is denied. 



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


